PER CURIAM.
The negligent acts of the police officer were operational activities, not discretionary policy or planning decisions. We therefore hold that the appellant is not immune from suit. See Kaisner v. Kolb, 543 So.2d 732 (Fla.1989); Hartley v. Floyd, 512 So.2d 1022 (Fla. 1st DCA), rev. denied, 518 So.2d 1275 (Fla.1987); Brown v. City of Delray Beach, 652 So.2d 1150 (Fla. 4th DCA 1995). The jury found that the officer was acting within the course and scope of his employment when the incident occurred. Applying the factors set forth in Craft v. John Sirounis and Sons, Inc., 575 So.2d 795 (Fla. 4th DCA 1991), we do not disagree with their finding.
Affirmed.
WARNER, POLEN and PARIENTE, JJ., concur.